UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        18 Cr. 834 (PAE)
                       -v-
                                                                           ORDER
KINTEA MCKENZIE,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The pretrial services officer has received and forwarded to the Court a video that appears

to be of Kintea McKenzie, apparently taken shortly after his release from federal custody this

week on the grounds that his presence in the Metropolitan Correctional Center pending

sentencing exposed to him to an outsize risk of contracting COVID-19. The video appears to

reflect Mr. McKenzie partying in very close proximity to numerous others. The Court’s staff is

furnishing a copy of the video to counsel by email.

       The video is of concern to the Court for two reasons. First, the video may reflect one or

more violation(s) of the defendant’s terms of temporary release, with which the Court has

admonished Mr. McKenzie he must scrupulously comply or otherwise face remand. Dkt. 443

at 6. Second, the conduct depicted on the video suggests a complete lack of concern by Mr.

McKenzie for avoidance of contagion of himself and others. It appears inconsistent with the

health and safety justification his counsel articulated in seeking, and on which the Court relied in

granting, Mr. McKenzie’s temporary pre-sentencing release from the MCC on conditions

including home incarceration: that his high-risk medical condition required his separation from

others to minimize the risk of his contracting COVID-19.
       The Court directs that the Government and defense each submit a letter, due Friday, April

3, 2020, at 5 p.m. setting forth their views on this matter. Counsel’s letters are to address, inter

alia, the above concerns and to set out their views on the Court’s appropriate response. The

Court expects that the Government’s letter will also set out the views of Pretrial Services. To

assure that the letters reflect an orderly and complete exchange of views, the Court directs that

Government and defense counsel confer by telephone, by no later than 11 a.m. on Friday,

April 3, 2020, to share their views and anticipated recommendations.



       SO ORDERED.

                                                            PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 2, 2020
       New York, New York




                                                  2
